ACCEPTED
                                                                                                                                      06-15-00054-CR
                                                                                                                            SIXTH COURT OF APPEALS
                                                                                                                                 TEXARKANA, TEXAS
Appellate Docket Number:                                                                                                         4/1/2015 10:33:54 AM
                                                                                                                                      DEBBIE AUTREY
                                                                                                                                               CLERK
Appellate Case Style: Style:    TASARIRISHE ALEX
                          Vs.   State of Texas

                                                                                                              FILED IN
Companion Case:                                                                                        6th COURT OF APPEALS
                                                                                                         TEXARKANA, TEXAS
                                                                                                       4/1/2015 10:33:54 AM
                                                                                                           DEBBIE AUTREY
Amended/corrected statement:                                                                                   Clerk


                                             DOCKETING STATEMENT (Criminal)
                                            Appellate Court: 6th Court of Appeals
                                  (to be filed in the court of appeals upon perfection of appeal under TRAP 32)

I. Appellant                                                            II. Appellant Attorney(s)
First Name:     TASARIRISHE                                                    Lead Attorney
Middle Name:                                                           First Name:          EBB
Last Name:      ALEX                                                   Middle Name: B.
Suffix:                                                                Last Name:           MOBLEY
Appellant Incarcerated?         Yes    No                              Suffix:
Amount of Bond:                                                            Appointed                       District/County Attorney
Pro Se:                                                                    Retained                        Public Defender
                                                                       Firm Name:              ATTORNEYAT LAW
                                                                       Address 1:           P.O. BOX 2309
                                                                       Address 2:
                                                                       City:                LONGVIEW
                                                                       State:       Texas                        Zip+4:   75606
                                                                       Telephone:           903-757-3331           ext.
                                                                       Fax:         903-753-8289
                                                                       Email:       ebbmob@aol.com
                                                                       SBN:         14238000

                                                                                                                          Add Another Appellant/
                                                                                                                                Attorney




                                                                 Page 1 of 5
III. Appellee                                                                    IV. Appellee Attorney(s)
First Name:        THE STATE OF TEXAS                                                   Lead Attorney
Middle Name:                                                                    First Name:          ZAN
Last Name:                                                                      Middle Name: COLSON
Suffix:                                                                         Last Name:           BROWN
Appellee Incarcerated?            Yes         No                                Suffix:
Amount of Bond:                                                                         Appointed            District/County Attorney
Pro Se:                                                                             Retained                 Public Defender
                                                                                Firm Name:              GREGG COUNTY
                                                                                Address 1:           101 EAST METHVIN, SUITE 333
                                                                                Address 2:
                                                                                City:                LONGVIEW
                                                                                State:       Texas                       Zip+4:    75601
                                                                                Telephone:           903-237-2673           ext.
                                                                                Fax:         903-236-3701
                                                                                Email:       zan.brown@co.gregg.tx.us
                                                                                                                                    Add Another Appellee/
                                                                                SBN:         03205900                                    Attorney

V. Perfection Of Appeal, Judgment And Sentencing

Nature of Case (Subject matter                                                   Was the trial by:          jury or   non-jury?
                                       BURGLARY OF BUILDING
or type of case):                                                               Date notice of appeal filed in trial court: MARCH 31, 2015
Type of Judgment: Jury Trial
                                                                                 If mailed to the trial court clerk, also give the date mailed :
Date trial court imposed or suspended sentence in open court or date
trial court entered appealable order: MARCH 25, 2015
Offense charged: BURGLARY OF BUILDING                                           Punishment assessed: 2 YEARS STATE JAIL

Date of offense:    MARCH 9, 2014                                                Is the appeal from a pre-trial order?       Yes       No
Defendant's plea: Not Guilty                                                     Does the appeal involve the constitutionality or the validity of a
                                                                                 statute, rule or ordinance?
If guilty, does defendant have the trial court's certificate to appeal?
                                                                                    Yes        No
   Yes        No

VI. Actions Extending Time To Perfect Appeal

Motion for New Trial:                  Yes         No   If yes, date filed: APRIL 1, 2015
Motion in Arrest of Judgment:          Yes         No   If yes, date filed:
Other:       Yes      No                                If yes, date filed:
If other, please specify:


VII. Indigency Of Party: (Attach file-stamped copy of motion and affidavit)

Motion and affidavit filed:           Yes      No        NA         If yes, date filed: UNKNOWN
Date of hearing:                                         NA
Date of order:                                           NA
Ruling on motion:           Granted         Denied       NA         If granted or denied, date of ruling:



                                                                          Page 2 of 5
 VIII. Trial Court And Record

Court:    124TH JUDICIAL DISTRICT                                         Clerk's Record:
County: GREGG                                                             Trial Court Clerk:        District      County
Trial Court Docket Number (Cause no):            43,827-B                 Was clerk's record requested?           Yes      No
Trial Court Judge (who tried or disposed of the case):                    If yes, date requested: APRIL 1, 2015
                                                                          If no, date it will be requested:
First Name:       ALFONSO                                                 Were payment arrangements made with clerk?
Middle Name:                                                                                                       Yes      No   Indigent
Last Name:        CHARLES
Suffix:
Address 1:        101 EAST METHVIN, SUITE 447
Address 2:
City:             LONGVIEW
State:    Texas                      Zip + 4: 75601
Telephone:        903-236-1765           ext.
Fax:      903-236-0747
Email:


Reporter's or Recorder's Record:
Is there a reporter's record?      Yes      No
Was reporter's record requested?         Yes         No
Was the reporter's record electronically recorded?           Yes   No
If yes, date requested: APRIL 1, 2015
Were payment arrangements made with the court reporter/court recorder?              Yes        No      Indigent



    Court Reporter                              Court Recorder
    Official                                    Substitute


First Name:       TINA
Middle Name:
Last Name:        CAMPBELL
Suffix:
Address 1:        101 EAST METHVIN, SUITE 447
Address 2:
City:             LONGVIEW
State:    Texas                      Zip + 4: 75601
Telephone:        903-236-1765           ext.
Fax:      903-236-0747
Email: tina.campbell@co.gregg.tx.us


                                                                    Page 3 of 5
1X. Related Matters

List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.
Docket Number:                                                                          Court:

Style:

         Vs.     State of Texas




X. Signature


Signature of counsel (or Pro Se Party)                                                Date: APRIL 1, 2015

                                                                                      State Bar No: 14238000
Printed Name:

Electronic Signature: /s/ EBB B. MOBLEY                                               Name: EBB B. MOBLEY
         (Optional)


XI. Certificate of Service

The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all parties to the trial court's
order or judgment as follows on APRIL 1, 2015              .




Signature of counsel (or pro se party)                            Electronic Signature: /s/ EBB B. MOBLEY
                                                                         (Optional)

                                                                  State Bar No.:      14238000
Person Served:
Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and must
state:
                             (1) the date and manner of service;
                             (2) the name and address of each person served, and
                             (3) if the person served is a party's attorney, the name of the party represented by that attorney




                                                                   Page 4 of 5
Please enter the following for each person served:

Date Served: APRIL 1, 2015
Manner Served: Regular Mail
First Name:       ZAN
Middle Name: COLSON
Last Name:        BROWN
Suffix:
Law Firm Name: GREGG COUNTY
Address 1:        101 EAST METHVIN, SUITE 333
Address 2:
City:             LONGVIEW
State     Texas                     Zip+4: 75601

Telephone:        903-237-2673        ext.
Fax:      903-236-3701
Email:    zan.brown@co.gregg.tx.us




                                                     Page 5 of 5